Opinion issued July 28, 2011
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01061-CV
———————————
CURTAIN
WALL DESIGN & CONSULTING, INC., Appellant
V.
FSP PHOENIX TOWER LIMITED PARTNERSHIP,
Appellee

 

 
On Appeal from the 151st District Court 
Harris County, Texas

Trial Court Cause No. 2010-55533
 

MEMORANDUM OPINION
On December 1, 2010, appellant, Curtain Wall Design &
Consulting, Inc. filed a notice of appeal complaining of the trial court’s
order denying its motion to dismiss for lack of a certificate of merit.
On March 16, 2011, the Clerk of this Court received a letter
from appellant’s counsel informing the Court that the appellee had dismissed
with prejudice all claims against the appellant and that the matter was
closed.  Because appellant did not
provide this court with a motion to dismiss, the Clerk of the Court issued a notice
to the parties instructing the appellant to provide this Court with an
appealable order or the appeal would be dismissed for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).  Appellant’s response reiterated the earlier
assertion that all claims between the parties were dismissed with prejudice,
and that the matter on appeal was closed. 
Appellant has not provided this Court with an appealable order, which is
essential to invoke this Court’s jurisdiction. See Tex. R. App. P. 25.1(b).  
We must dismiss this appeal for want of jurisdiction.
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings,
Bland, and Massengale.